1DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 6/13/2022 has been entered.  Claims 1-12, 14, 16-19, and 21 are pending in the application.  Claims 13, 15, and 20 are cancelled.  The amendments to the claims overcome the 112(b) rejection previously set forth on 3/11/2022.

REASONS FOR ALLOWANCE
Claims 1-12, 14, 16-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the delivery device as claimed, specifically including wherein the dose detection array comprises an optical sensor array integrated with the cover such that removal of the cover from the housing results in removal of the optical sensor array from the housing.
The closest prior art is Kamen et al. (US 2001/0313351 A1) and Liberatore (US 2008/0191013 A1).
Kamen teaches a delivery device (infusion pump assembly 100, see Fig. 1A) comprising: a housing (enclosure assembly 102) for receiving a container (reservoir assembly 430, see Fig. 4); a cover (removable cover assembly 116) (see par. [0055]); a drive mechanism (motor assembly 416); a module (displacement detection device 418 and temperature sensor of par. [0057]) configured for detecting at least one of a property of the dosing procedure or a property of the medical fluid (see par. [0057]), the module comprising: a dose detection array (displacement detection device 418, also referred to as an “optical displacement sensor”) configured for detecting an initiation, progression, and completion of a dosing procedure based on a position of a stopper (plunger assembly 424) within the container (reservoir assembly 430) (see par. [0057]), wherein the dose detection array comprises an optical sensor array (see par. [0087] and [0098]); and at least one temperature sensor (see par. [0057]), wherein the module further comprises a communication element configured for external communication with a remote device (remote controller assembly 300) via a wired connection, a wireless connection, or a combination of the wired connection and the wireless connection (see par. [0037], [0050], [0055], and [0062]), and wherein the remote device (remote controller assembly 300) is configured to run a safety protocol prior to when the delivery device (infusion pump assembly 100) initiates the dosing procedure, and further wherein the delivery device (infusion pump assembly 100) is blocked from initiating the dosing procedure if the safety protocol run on the remote device detects an abnormality (see par. [0064]-[0065]).
Liberatore teaches a delivery device (syringe gun 20, see Fig. 6) wherein the remote device (external control system 36 and device storing external database 40) is configured to run a safety protocol prior to when the delivery device (syringe gun 20) initiates the dosing procedure, wherein the safety protocol includes at least verifying that a correct therapeutic agent is used (see Figs. 7-8, par. [0048]-[0049]), and further wherein the delivery device (syringe gun 20) is blocked from initiating the dosing procedure if the safety protocol run on the remote device (external control system 36 and device storing external database 40) detects an abnormality (see Figs. 7-8, par. [0048]-[0049]).
However, neither Kamen nor Liberatore teach wherein the dose detection array comprises an optical sensor array integrated with the cover such that removal of the cover from the housing results in removal of the optical sensor array from the housing.

Dependent claims 2-12, 14, and 16-19 are allowed by virtue of their dependency on allowed claim 1.

In regards to independent claim 21, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the delivery device as claimed, specifically including wherein the dose detection array comprises an optical sensor array integrated with the cover such that removal of the cover from the housing results in removal of the optical sensor array from the housing.
The closest prior art is Kamen et al. (US 2001/0313351 A1) and Liberatore (US 2008/0191013 A1).
Kamen teaches a delivery device (infusion pump assembly 100, see Fig. 1A) comprising: a housing (enclosure assembly 102) for receiving a container (reservoir assembly 430, see Fig. 4); a cover (removable cover assembly 116) (see par. [0055]); a drive mechanism (motor assembly 416); a module (displacement detection device 418) configured for detecting at least one of a property of the dosing procedure or a property of the medical fluid (see par. [0057]), the module comprising: a dose detection array (displacement detection device 418, also referred to as an “optical displacement sensor”) configured for detecting an initiation, progression, and completion of a dosing procedure based on a position of a stopper (plunger assembly 424) within the container (reservoir assembly 430) (see par. [0057]), wherein the dose detection array comprises an optical sensor array (see par. [0087] and [0098]); wherein the module further comprises a communication element configured for external communication with a remote device (remote controller assembly 300) via a wired connection, a wireless connection, or a combination of the wired connection and the wireless connection (see par. [0037], [0050], [0055], and [0062]), and wherein the remote device (remote controller assembly 300) is configured to run a safety protocol prior to when the delivery device (infusion pump assembly 100) initiates the dosing procedure, and further wherein the delivery device (infusion pump assembly 100) is blocked from initiating the dosing procedure if the safety protocol run on the remote device detects an abnormality (see par. [0064]-[0065]).
Liberatore teaches a delivery device (syringe gun 20, see Fig. 6) wherein the remote device (external control system 36 and device storing external database 40) is configured to run a safety protocol prior to when the delivery device (syringe gun 20) initiates the dosing procedure, wherein the safety protocol includes at least verifying that a correct therapeutic agent is used (see Figs. 7-8, par. [0048]-[0049]), and further wherein the delivery device (syringe gun 20) is blocked from initiating the dosing procedure if the safety protocol run on the remote device (external control system 36 and device storing external database 40) detects an abnormality (see Figs. 7-8, par. [0048]-[0049]).
However, neither Kamen nor Liberatore teach wherein the dose detection array comprises an optical sensor array integrated with the cover such that removal of the cover from the housing results in removal of the optical sensor array from the housing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783